April 29, 2008

W. Neil Jones
c/o Noven Pharmaceuticals, Inc.
11960 SW 144th Street
Miami, Florida 33186

Dear Neil:  

This letter confirms the arrangement regarding your resignation as Vice
President Sales and Marketing of Noven Pharmaceuticals, Inc. (”Noven”).

1. Noven has expressed its desire that you continue your employment with Noven
until May 31, 2008 in order to ensure an orderly transition of your position to
your successor.

2. It is understood and agreed that you will: (a) continue to perform your
regular duties as Noven’s Vice President Sales and Marketing, but providing that
you may telecommute from your home until the earlier of May 31, 2008 and (b) you
will assist the Corporation in the transition of the position of Vice President
Sales and Marketing to your successor from the date hereof through May 31, 2008.

3. In exchange for (i) continuing your employment through May 31, 2008 (or such
earlier date as may be mutually agreed to the by the parties) (the “Employment
Separation Date”) in accordance with paragraph 2 and (ii) signing the
Confidential Separation Agreement and General Release of All Claims attached
hereto as Exhibit A, Noven agrees to the following:



  a.   You will be paid a retention bonus of, One Hundred Thousand and 00/100
dollars ($100,000), which amount will be paid in 9 bi-weekly installments
commencing on the Employment Separation Date.



  b.   You will be paid all of your accrued but unused vacation time which you
had earned through the Employment Separation Date.  You will not continue to
earn vacation or other paid time off after the Employment Separation Date.



  c.   The equity awards (stock options and SSARs) listed in Exhibit 1 attached
hereto will continue to vest through the Employment Separation Date.  All
vesting will cease as of that date and you will have 12 months from your
Employment Separation Date with which to exercise any and all vested awards
under and in accordance with the Noven’s 1999 Long Term Incentive Plan,
provided, however that this provision shall not extend the original seven year
term of any of your equity awards.



  d.   Your participation in Noven’s medical and dental insurance programs at
employee rates will continue for you and your covered dependents during the time
period that you receive separation pay, up to and including the end of the month
in which the last check representing separation pay is issued, so long as you
continue to contribute your “employee contribution” for medical coverage during
such period.



  e.   You will have the option to elect to continue your health care coverage
for an additional 18 months under COBRA, provided you pay the full monthly
premium cost of the coverage.  Detailed information on COBRA will be provided to
you under separate cover.   

4. The parties acknowledge that this agreement is not an employment contract,
that you will continue to be an employee “at will”, and that we retain the right
to terminate you for any reason or no reason at any time; provided that if you
are terminated for any reason other than for cause prior to May 31, 2008, then
you will be entitled to the benefits listed in paragraph 3 hereof.

If you have any questions please do not hesitate to contact me. Otherwise,
please indicate your acceptance of the terms and conditions set forth herein by
signing this letter where indicated below.  

NOVEN PHARMACEUTICALS, INC.

Sincerely,

/s/ Carolyn Donaldson
Carolyn Donaldson
Vice President, Human Resources


Agreed to and Accepted by:

/s/ W. Neil Jones
W. Neil Jones
Dated: 5/4/08

